DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Blanchard on June 7, 2022.
The application has been amended as follows: 
Claim 30 has been amended to delete the words “vacuum cleaner includes” in Line 16 of Claim 30 and replace with the words “rib is” after the words “wherein the” in Line 16 of Claim 30.
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Hyun, Speke, and Conrad, does not disclose, nor would it have been obvious to modify the disclosure of Hyun to further comprise of, a polygonal cross section of the second stage collector; and wherein a vertex line extends between a vertex of the plurality of vertices and the first stage separator axis, and wherein the rib tip line and the vertex line are aligned with each other such that the rib is aligned with the vertex, in combination with the other recited limitation of presently amended Claim 13.
Claims 14-16, 18-19, and 21-36 are dependent upon Claim 13 and further limit Claim 13; therefore, Claims 14-16, 18-19, and 21-36 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723